818 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edwin David HENRY, Plaintiff-Appellant,Michael Rand SMITH, Plaintiff,v.NORTH CAROLINA NATIONAL BANK;  Dan Bullard, Defendants-Appellees.
No. 86-7377.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 29, 1987.Decided May 1, 1987.

Before PHILLIPS and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Edwin David Henry, appellant pro se.
Robert White Johnson, for appellee North Carolina National Bank.
John F. Crossley, for appellee Dan Bullard.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Henry v. North Carolina National Bank, C/A No. 85-1494-CRT (E.D.N.C., Nov. 12, 1986).


2
AFFIRMED.